MAHONEY, District Judge.
The above-entitled cause came on to be heard upon the motion of the petitioners to strike out paragraphs numbered 38 and 39 of the answer of the respondent.
*646The subject-matter contained in said paragraph is the same as is set forth in paragraphs numbered 38 and 39 of the answer of the respondent in the case entitled, Gene Buck, as president of the American Society of Composers, Authors, and Publishers, and Crawford Music Corporation, Irving Berlin, Inc., and Shapiro, Bernstein & Co., Inc., v. Hillsgrove Country Club, Inc. (D.C.), 17 F.Supp. 643. In the latter case the motion to strike out has been granted and the opinion filed in said case is decisive of the motion in the instant case.
The motion to strike out paragraphs numbered 38 and 39 of the respondent’s -answer is granted.